Ingraham, J.:
The plaintiff was required to serve a bill of particulars before the' defendant answered, and to sustain the order appealed from it minst appear that the information sought was necessary to enable the defendants' to interpose the proper answer. The complaint alleges that the defendants entered into an agreement with the plaintiff whereby the plaintiff agreed to sell the paper and goods manufactured by the defendants and to procure persons to purchase, or contract to purchase, of the defendants such paper and goods, and that the defendants agreed to -pay to the plaintiff a commission of five per cent of the amount of all sales made by or through the plaintiff, and of all sales or contracts of sale which might thereafter be made or entered into by the defendants to or with any person or persons procured by the plaintiff; that thereafter the plaintiff in pursuance of the said agreement, did sell for the defendants large amounts of paper and goods, and did procure persons to purchase and to contract with the defendants to purchase large quantities of the defendants’ paper and goods, and that thereby the defendants became indebted to the plaintiff in the sum of $10,000, of which the plaintiff has received $50. ... . .
One. of the defendants, in his affidavit upon which this application was made, denies making any such contract as that alleged; alleges that the- plaintiff did sell goods for the defendants in an amount not -exceeding $3,208.43, upon which'the plaintiff would.be entitled to receive as and for his commissions the súm of $160.43, upon account ■of which the defendants have paid the sum of $50, which amount', the. defendants have been ready and are still ready and willing to pay; but that the defendants are entirely ignorant of the facts and ■■circumstances upon which the plaintiff bases his claim. • ■
The allegations of the complaint are extremely indefinite. Úo time is fixed during which the goods were sold 'or the customers procured for the défendants, and ■ there is no statement of the amount óf the goods sold by the plaintiff or to purchasers •procured by him. I think that to properly, answer the defendants are entitled to have the names of the persons that the plaintiff proóured' to purchase ñ’om and to contract with the defendants, " Until the names of such persons are specified the defendants can neither admit nor deny the fact that persons were procured by the plaintiff, or that they made *283sales to such persons which would entitle the plaintiff to a commission. Under such a contract as is here alleged the plaintiff would be entitled to receive commissions upon all goods sold to persons that he had procured or induced to deal with the defendants, even if he failed to notify them of the facts. The plaintiff knows the customers that he procured, and before the defendants should be required to answer this extremely vague and indefinite allegation they should be apprised of the names of those that the plaintiff claims to have procured as the defendants’ customers. The defendants know the amount of the sales made to their customers, whether procured by the plaintiff or otherwise, and "such information is not necessary at this stage of the action.
The order appealed from should, therefore, be modified by requiring the plaintiff to serve upon the attorney for the defendants a bill of particulars, stating the names of the parties to whom the plaintiff sold goods for and on account of the defendants, and the names of the pers ons that the plaintiff procured to purchase goods from the defendants, and as thus modified the order should be affirmed, without costs of this appeal.
Patterson, O’Brien, Hatch and Laughlin, JJ., concurred.
Order modified as directed in opinion, and as modified affirmed, without costs.